Citation Nr: 0619425	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04 05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hyper-extension 
injury to the right thumb.

2.  Entitlement to service connection for degenerative 
arthritis of the hands.
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran does not suffer from residuals of a 
hyperextension injury to the right thumb.

2.  The veteran showed evidence of painful degenerative 
arthritis of the hands within one year of separation from 
active duty.


CONCLUSIONS OF LAW

1.  A right thumb disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).

2.  Degenerative arthritis of the hands is presumed to have 
been incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  In this 
case, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

September 1995 service medical records notated the veteran 
sought medical attention for an injury to his right thumb.  
The veteran indicated he caught his right thumb in his pants 
pocket.  The examiner diagnosed the veteran with a metacarpal 
joint strain to the right thumb.  X-rays results were normal.

In May 2003, the veteran underwent a VA examination.  The VA 
examiner notated the veteran complained of occasional pain at 
the base of the right thumb with palpation or with 
overextension of the thumb.  The veteran also complained of 
occasional pain with use when opening jars or in a stressful 
situation.  X-ray results of both hands revealed early 
degenerative joint disease, which the examiner diagnosed as a 
minor abnormality.  The VA examiner diagnosed hyperextension 
injury to the right thumb, now resolved.

Medical records in the file do not indicate any other 
complaints, treatment or diagnosis of any issues involving 
the veteran's right thumb.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, , 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Analysis

Right thumb

The veteran asserts that he is entitled to service connection 
for a hyperextension injury to the right thumb; however, 
there is no medical evidence of record, which establishes the 
veteran currently suffers from a right thumb disability.  
Indeed, the only medical evidence of record shows that the 
hyperextension injury resolved.  Under these criteria, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.

In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  The 
Court further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id.

Under these criteria, a right thumb "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of current disability, as defined 
by governing law, the claim must be denied.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hands

Under Roberson v. Principi, 251 F.3d 1378, 1389 (Fed.Cir. 
2001), "VA has a duty to fully and sympathetically develop a 
claim to its optimum."  This requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations."  In light of the evidence 
presented and the appellant's complaints the Board finds that 
the issue of entitlement to service connection for arthritis 
is reasonably raised by the record.
 
In this regard while service medical records do not reveal 
any complaints or findings pertaining to arthritis of the 
hands, the veteran's May 2003 VA compensation examination 
noted complaints of hand pain, and x-ray examination revealed 
early degenerative arthritis in the hands.  Accordingly, 
given the findings of pain and arthritis of the hands, the 
Board finds that arthritis of the hands is presumed to have 
been incurred in-service.  Therefore, service connection for 
arthritis of the hands is granted.  38 U.S.C.A.  §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309; Roberson; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).


ORDER


Entitlement to service connection for hyperextension injury 
to right thumb is denied.

Entitlement to service connection for arthritis of the hands 
is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


